


Exhibit 10.75


[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended


THIRD AMENDMENT
(“Amendment No. 3”)
effective as of October 5, 2012 (“Amendment No. 3 Effective Date”) to the
DEVELOPMENT AND LICENSING AGREEMENT dated as of September 27, 1996, as amended
and supplemented by the FIRST AMENDMENT AND SUPPLEMENT effective as of November
15, 2005 and as amended by the SECOND AMENDMENT effective as of December 22,
2011 (the “Agreement”) by and between GILEAD SCIENCES, INC., a Delaware
Corporation (“Gilead”), on the one hand, and F. HOFFMANN-LA ROCHE LTD, a
corporation organized under the laws of Switzerland, and HOFFMANN-LA ROCHE INC.,
a corporation organized under the laws of New Jersey, on the other hand
(collectively “Roche”). Capitalized terms used but not defined herein shall have
the meanings assigned them in the Agreement.
WHEREAS pursuant to the Agreement Gilead granted to Roche and its Affiliates,
among other things, a sole and exclusive worldwide license under certain
intellectual property rights only for the manufacture, importation, use, sale
and offer for sale of Products for any and all uses on the terms set forth
therein;
WHEREAS Roche desires to provide alternative payment structures to government
procurement agencies for purchases of Product that will be held in government
stockpiles for use in a potential influenza pandemic;
WHEREAS Gilead is supportive of Roche's interest in providing alternative
payment structures for government pandemic stockpiles and is willing to provide
certain alternative royalty payment structures in order to support such efforts;
and
WHEREAS, the parties desire to amend certain reporting requirements of the
Agreement.
NOW, THEREFORE, in consideration of the foregoing premises and the covenants and
obligations set forth in this Amendment, the parties hereby agree as follows:
1.
Section 1. Government Pandemic Planning Program Amendments



1.1    The following new definitions are hereby inserted into Article 1 of the
Agreement:


(a)    “Government Pandemic Planning Program” means Roche's program(s) designed
to provide alternative payment and delivery structures for purchase of Product
by Government Pandemic Purchasers for Pandemic Purposes. The parties agree that
the programs described herein as “Government Pandemic Planning Programs” are
limited to purchase of Product by Government Pandemic Purchasers for Pandemic
Purposes, and consist of three separate alternative payment and delivery
structures that Roche may provide to Government Pandemic Purchasers in its
discretion, as follows:
(i)    Roche ships Product to a Government Pandemic Purchaser for Pandemic
Purposes, in return for: [*]. The alternative payment and delivery structure
described above shall be deemed “Pandemic Planning Alternative 1”.
(ii)     Upon [*]. The alternative payment and delivery structure described
above shall be referred to as the “Pandemic Planning Alternative 2”).


(iii)    [*] (“Pandemic Planning Alternative 3”).
(b)    “Government Pandemic Planning Product” means TamifluTM (oseltamivir)
capsules.
(c)    “Government Pandemic Planning Unit Price” means the [*].




--------------------------------------------------------------------------------




(d)    “Government Pandemic Purchaser” means the national government of any
country, a government agency of any country mandated by the national government
of such country to purchase and stockpile antiviral agents for use in an
influenza pandemic, or the designated importation agent of either of the
foregoing.
(e)    “Pandemic Purposes” means the maintenance of Product in stockpiles
(either by the Government Pandemic Purchaser or by Roche) for use solely for
treatment of members of the public in the purchasing country in connection with
[*].
1.2    Government Pandemic Planning Program Sales. A new Section 5.3(i) is
hereby inserted in the Agreement to read as follows:


“(i)    Royalty Calculation for Government Pandemic Planning Program. Sales made
pursuant to Roche's Government Pandemic Planning Program shall be subject to the
same Royalty as applicable to other Net Sales, and shall be included in
aggregate worldwide Net Sales for all purposes, including without limitation for
calculating applicable royalty rates under Section 5.3(a). Without limiting the
foregoing, for their mutual convenience the parties desire to provide certain
clarifications, and to make certain mutually-agreeable minor adjustments,
regarding the calculation of Net Sales of Product made pursuant to Roche's
Government Pandemic Planning Program, in each case as expressly provided below:
(i)For sales of Product made pursuant to Pandemic Planning Alternative 1, [*]
shall be deemed the gross sales for purposes of calculation of Net Sales (and,
accordingly, the Royalty).
(A)The entire Government Pandemic Planning Unit Price shall be royalty bearing
[*], so that: (1) the entire Royalty, based on the Net Sales arising from the
entire Government Pandemic Planning Unit Price for such Product, shall be due
and payable in accordance with Section 8.1 based on [*]; and (2) all payments
due hereunder shall be paid in U.S. Dollars. For the purpose of computing such
payments in U.S. Dollars, Net Sales in foreign currencies shall be converted
into U.S. Dollars in accordance with Section 8.2 using the [*] rate of exchange
for the year in which such Product is shipped.
  
(B)[*].
 
(ii)For sales of Product made pursuant to Pandemic Planning Alternative 2:
    
(A)[*] Upon [*], the [*] shall be deemed the gross sales for such Product for
purposes of calculation of Net Sales (and accordingly, the Royalty).
Accordingly: (1) the entire Royalty, based on the Net Sales [*] shall be due and
payable in accordance with Section 8.1 based on [*]; and (2) all payments due
hereunder shall be paid in U.S. Dollars. For the purpose of computing such
payments in U.S. Dollars, Net Sales in foreign currencies shall be converted
into U.S. Dollars in accordance with Section 8.2 using the [*] rate of exchange
for the year in which [*].


(B)For [*]; and (3) all payments due hereunder shall be paid in U.S. Dollars.
For the purpose of computing such payments in U.S. Dollars, Net Sales in foreign
currencies shall be converted into U.S. Dollars in accordance with Section 8.2
using the [*] rate of exchange for: [*].
(iii)    For sales of Product made pursuant to Pandemic Planning Alternative 3:
(A) Net Sales shall be calculated on, and the Royalty shall be due on, [*] as
would be applicable to any other Product sales;
(B) [*]; and
(C) all payments due hereunder shall be paid in U.S. Dollars. For the purpose of
computing such payments in U.S. Dollars, Net Sales in foreign currencies shall
be converted into U.S. Dollars in accordance with Section 8.2 using the [*] rate
of exchange for the year [*].




--------------------------------------------------------------------------------




(iv)    Deductions included in the definition of Net Sales shall apply to sales
of Product made pursuant to Roche's Government Pandemic Planning Program,
including adjustments provided for under Section 5.3(e) and Section 5.3(f) and
the expiration provisions of Section 5.3(g).
(v)    Due to timing differences between payments made to Roche under some of
the alternative programs included in Roche's Government Pandemic Planning
Program and payment of the Royalty, the applicable amounts deductable from
aggregate gross sales to Net Sales may require adjustment over time. To the
extent necessary, Roche shall estimate such deductable amounts in good faith and
in accordance with IFRS and Roche's standard accounting practices used in
preparing its audited financial statements. Roche shall perform an annual
reconciliation of such deductable amounts under the Government Pandemic Planning
Program within sixty (60) days after the end of each calendar year to correct
the calculation of such deductable amounts. Roche may adjust its reporting of
Net Sales and Royalties outside of (whether before or after) such annual
reconciliation as necessary to reflect corrections to the calculations of such
deductable amounts.
(vi)    Sales of Product pursuant to any other program(s) or mechanisms for
purchase of Product by Government Pandemic Purchasers for Pandemic Purposes that
do not meet the criteria for the Government Pandemic Planning Program described
above shall be treated as any other Product sales under the Agreement, and Net
Sales shall be calculated on, and the Royalty shall be due on, such Product
sales as would be applicable to any other Product sales.”
2.
Section 2. Amendment to Section 8(b) of the FIRST AMENDMENT AND SUPPLEMENT.

Section 8(b) of the FIRST AMENDMENT AND SUPPLEMENT is hereby deleted in its
entirety and replaced with the following:
“8(b) Responsibilities of the Joint Supervisory Committee. The Joint Supervisory
Committee will consider and evaluate Roche's overall commercial plans for the
Product on a global basis ("Roche's global commercial plan"). The Joint
Supervisory Committee shall also seek to resolve any disputes of the
Manufacturing Committee or Commercial Committee referred to it pursuant to
Section 9 of this Amendment. Roche shall provide Gilead with Roche's global
commercial plans reasonably in advance of each meeting of the Joint Supervisory
Committee, and in any event at least five (5) business days prior to the
meeting, which plans shall include: (i) historical and budgeted promotional
spending levels, sales force activities, sales force size, major marketing
activities, commercialization strategies, pricing strategies, forecasts and
marketing analyses, in each of the countries comprising the top five (5)
commercial markets for the Product (excluding Japan) (the “Top Five”) and Japan;
provided that, Gilead and Roche may mutually agree in writing (without
application of the dispute resolution provisions contained in this FIRST
AMENDMENT AND SUPPLEMENT) to adjustments to the countries comprising the Top
Five for purposes of such definition for a specified period of time (and if no
period of time is specified, such adjustment shall be deemed to apply solely to
the applicable calendar year); and (ii) Roche's annual budget for aggregate
spending in Specified Markets (as defined in subsection (c) below) on
promotional, marketing and sales activities for the Product related to Seasonal
Sales (as defined in subsection (c) below). Such global commercial plans shall
also set forth Roche's activities, plans and budgets with respect to government
sales and pandemic planning. In reviewing and evaluating Roche's global
commercial plans, Gilead recognizes that activities in Japan for the Product are
conducted through a majority-owned subsidiary of Roche acting under a
sublicense, and that Roche's access to information and control of activities in
that country are more limited than elsewhere in the world. Nothing in this
Amendment shall in any way affect or modify Roche's exclusive rights under
Article 7.1 of the Original Agreement.”
3.
Section 3. Amendment to Section 8(c) of the FIRST AMENDMENT AND SUPPLEMENT.
Section 8(c) of the FIRST AMENDMENT AND SUPPLEMENT of the Agreement is hereby
deleted in its entirety and replaced with the following:



“8(c) Spending Levels For Seasonal Sales in Specified Markets. The Joint
Supervisory Committee shall review Roche's annual budget for aggregate spending
in Specified Markets on promotional, marketing and sales activities for the
Product related to Seasonal Sales. As used herein, the “Specified Markets” shall
mean all of: (i) the Top Five; (ii) any other country where gross Seasonal Sales
during the previous calendar year exceed [*]; and (iii) [*]. “Seasonal Sales”
shall mean sales of the Product during influenza season, excluding purchases and
stockpiling by governmental or regulatory authorities and Third Parties for
pandemic planning.”
4.
Section 4. Representations and Warranties







--------------------------------------------------------------------------------




Each party hereby represents and warrants: (a) such party is duly organized and
validly existing under the laws of the state of its incorporation and has fully
corporate power and authority to enter into this Amendment No. 3 and to carry
out the provisions hereof; (b) such party is duly authorized to execute and
deliver this Amendment No. 3 and to perform its obligations hereunder; (c) this
Amendment No. 3, and the Agreement as amended hereby, is a legal and valid
obligation binding upon it and is enforceable in accordance with its terms; (d)
the execution, delivery and performance of this Amendment No. 3 by it does not
conflict with any agreement, instrument or understanding, oral or written, to
which it is a party or by which it may be bound and does not violate any law or
regulation or any court, governmental body or administrative or other agency
having authority over it.
5.
Section 5. Amendments



No amendment or modification of this Amendment No. 3 shall be valid or binding
upon the parties unless made in writing and signed by a duly authorized
representative of each party.
6.
Section 6. Waiver



No waiver by any party hereto of any breach or default of any of the covenants
or agreements herein set forth shall be deemed a waiver as to any subsequent or
similar breach or default, nor shall any such waiver be valid or effective
unless in writing and signed by a duly authorized representative of each party.
7.
Section 7. Agreement; No further changes to the Agreement



Except as specifically set forth herein, this Amendment No. 3 shall not by
implication or otherwise alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the
Agreement, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. After the date hereof, any reference to the
Agreement shall mean the Agreement as amended hereby.
8.
Section 8. Entire Agreement



The Agreement as amended by this Amendment No. 3 and all Appendices, Exhibits
and Schedules referred to herein or therein, embody the entire understanding of
the parties with respect to the subject matter hereof and shall supersede all
previous communications, representations or understandings, either oral or
written, between the parties relating to the subject matter hereof. This
Amendment No. 3 supercedes and replaces in its entirety, effective as of the
Amendment No. 3 Effective Date, the version of Amendment No. 3 previously
executed by the parties.
9.
Section 9. Governing Law



This Amendment No. 3 is made in accordance with and shall be governed and
construed under the laws of the State of California, as such laws are applied to
contracts entered into and to be performed within such state.
[Signature page follows]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to be
duly executed by their duly authorized representatives effective as of the date
first above written.


F. HOFFMANN-LA ROCHE LTD
By:
/s/ Christophe Carissimo
 
By:
/s/ Stefan Arnold
Name:
Christophe Carissimo
 
Name:
Stefan Arnold
Title:
Global Licensing Director
 
Title:
Head Legal Pharma 



F. HOFFMANN-LA ROCHE INC
By:
/s/ Joseph S. McCracken
Name:
Joseph S. McCracken
Title:
Vice President



GILEAD SCIENCES, INC.
By:
/s/ John F. Milligan
Name:
John F. Milligan
Title:
President and COO









